Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 21, lines 10 and 11 recite “the second pre-fabricated sensor assembly,” and should recite “the second touch sensor,”
	Claim 31, line 16 recites “the second pre-fabricated sensor assembly,” and should recite “the second touch sensor,”
	Claim 36, line 14 recites “the second pre-fabricated sensor assembly,” and should recite “the second touch sensor,”

	A second pre-fabricated sensor assembly is not claimed prior to these cited limitations and would result in a 35 USC 112(b) rejection for indefiniteness unless the claims are amended as recited.  A second touch sensor is mention prior to the cited limitations and it appears that is the intention based on the rest of the claims.


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 21, Longinotti (U.S. Pub. No. 2017/0196513) teaches a removable electronics device (Longinotti, networking device 45, Figure 1A), comprising:
a first interface configured to communicatively couple the removable electronics device to one or more remote computing devices (Longinotti,  Networking technology 38 can work alone or in conjunction with antenna array 37 for range extension. Additionally, the intelligent user can work in conjunction with a networking device 45 (e.g., such as, a computer, a smart phone (their own smart phone), a tablet) or another cell phone 39 to program, change, modify, or facilitate voice activation commands to control module 1. Figure 1A, ¶ [0168]);
a second interface configured to communicatively couple the removable electronics device to at least a first touch sensor having a first sensor layout (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]),  and 
one or more processors (Longinotti, microprocessor 14, Figure 1A) configured to analyze, in response to the removable electronics device being communicatively coupled to the first touch sensor, first touch data associated with the first touch sensor based on one or more first pre-defined parameters (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]).  
Longinotti does not expressly teach
a second touch sensor having a different, second sensor layout; and
analyze, in response to the removable electronics device being communicatively coupled to the second touch sensor, second touch data associated with the second touch sensor based on one or more second pre-defined parameters.
Longinotti does not teach a second touch sensor, with a different sensor layout than the touch point sensor, connected to the networking device.
Additional prior art of Hwang (U.S. Pub. No. 2017/0060298) teaches a smart interaction device with a removable mobile device connecting with a fabric device (smart interaction system includes a control module of a mobile device configured to be detachably connected to the fabric device and to communicate with the fabric device, wherein the mobile device including a touch interface configured to receive a first touch 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 22-30, these claims are allowable as they depend upon allowable independent claim 21.

As to independent claim 31, Longinotti (U.S. Pub. No. 2017/0196513) teaches a computer-implemented method of analyzing touch input for interactive objects (Longinotti, networking device 45, Figure 1A) (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]) , comprising:
detecting, by one or more processors of a removable electronics device, that the removable electronics device is communicatively coupled to a first touch sensor having a first sensor layout (Longinotti, an intelligent wear garment item may ;
obtaining, by the one or more processors and in response to detecting that the removable electronics device is communicatively coupled to the first touch sensor, one or more first pre-defined parameters associated with the first touch sensor (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]);
configuring, by the one or more processors, the removable electronics device to analyze first touch data associated with the first touch sensor based on the one or more first pre-defined parameters (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]);
Longinotti does not expressly teach
detecting, by the one or more processors, that the removable electronics device is communicatively coupled to a second touch sensor having a second sensor layout that is different from the first sensor layout;
obtaining, by the one or more processors and in response to detecting that the removable electronics device is communicatively coupled to the second touch sensor, one or more second pre-defined parameters associated with the second touch sensor; and
configuring, by the one or more processors, the removable electronics device to analyze second touch data associated with the second touch sensor based on the one or more second pre-defined parameters.
Longinotti does not teach a second touch sensor, with a different sensor layout than the touch point sensor, connected to the networking device.
Additional prior art of Hwang (U.S. Pub. No. 2017/0060298) teaches a smart interaction device with a removable mobile device connecting with a fabric device (smart interaction system includes a control module of a mobile device configured to be detachably connected to the fabric device and to communicate with the fabric device, wherein the mobile device including a touch interface configured to receive a first touch input provided to the sensing area. ¶ [0014]). Hwang continues to teach different conductive thread patterns for the touch sensors but does not teach that more than one of these patterns is utilized in a single embodiment (Hwang, Figures 3A-3C, ¶¶ [0113-0115]). Thus, a combination of Longinotti and Hwang does not reasonably teach the cited limitations. 


As to dependent claims 32-35, these claims are allowable as they depend upon allowable independent claim 31.

As to independent claim 36, Longinotti (U.S. Pub. No. 2017/0196513) teaches one or more non-transitory computer-readable media that store instructions that, when executed by one or more processors (Longinotti, microprocessor 14, Figure 1A), cause the one or more processors to perform operations (Longinotti, networking device 45, Figure 1A) (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]), the operations comprising:
detecting that a removable electronics device is communicatively coupled to a first touch sensor having a first sensor layout (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Figure 1A, 11A and 11B, ¶ [0347]);
obtaining, in response to detecting that the removable electronics device is communicatively coupled to the first touch sensor, one or more first pre-defined parameters associated with the first touch sensor (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]);
configuring the removable electronics device to analyze first touch data associated with the first touch sensor based on the one or more first pre-defined parameters (Longinotti, an intelligent wear garment item may include an interactive sensor system, including an interactive sensor (touch point). Such an interactive sensor may be any type that allows a user to trigger a response, such as by proximity, by a touch, or by a voice command. An interactive sensor may, for example, comprise, a resistive touch point, a direct contact capacitive touch point, or a contactless touch points (through an outer garment). Figure 1A, 11A and 11B, ¶ [0347]);
Longinotti does not expressly teach
detecting that the removable electronics device is communicatively coupled to a second touch sensor having a second sensor layout that is different from the first sensor layout;
obtaining, in response to detecting that the removable electronics device is communicatively coupled to the second touch sensor, one or more second pre- defined parameters associated with the second touch sensor; and
configuring the removable electronics device to analyze second touch data associated with the second touch sensor based on the one or more second pre-defined parameters.
Longinotti does not teach a second touch sensor, with a different sensor layout than the touch point sensor, connected to the networking device.
Additional prior art of Hwang (U.S. Pub. No. 2017/0060298) teaches a smart interaction device with a removable mobile device connecting with a fabric device (smart interaction system includes a control module of a mobile device configured to be detachably connected to the fabric device and to communicate with the fabric device, wherein the mobile device including a touch interface configured to receive a first touch input provided to the sensing area. ¶ [0014]). Hwang continues to teach different conductive thread patterns for the touch sensors but does not teach that more than one of these patterns is utilized in a single embodiment (Hwang, Figures 3A-3C, ¶¶ [0113-0115]). Thus, a combination of Longinotti and Hwang does not reasonably teach the cited limitations. 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 37-40, these claims are allowable as they depend upon allowable independent claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691